DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 7/8/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safai et al. (US 20160339652 A1)[hereinafter “Safai”], Bain et al. (US 20160075028 A1)[hereinafter “Bain”], Hempe, Bonded Repair Size Limits, 11.24.2014 [hereinafter “Hempe”], and Wilke et al. (US 20070061109 A1)[hereinafter “Wilke”].
Regarding Claims 1 and 11, Safai discloses a method (with corresponding tool and computer database) for repairing a composite structure [Paragraph [0030] – “It is known to provide a repair method and system that uses scarfing, ply lay-up, and double vacuum debulking (DVD) to repair a composite structure. Scarfing is performed in order to remove defects and to prepare a surface for the repair plies.”], the method comprising:
defining a rework zone on the composite structure [Paragraph [0031] – “These dimensions are indicated in FIG. 5, which shows a scarfing map 50 comprising rings indicating the respective increasing diameters of a stack of circular plies. For a particular composite material, the maintenance database will include nominal ply thicknesses for tape and for fabric. These ply thicknesses are designed to produce respective specified scarfed ply widths. If the above nominal ply thicknesses are not satisfactory for an individual repair situation, the repair expert can specify an appropriate ply thickness to be used.”];
identifying a theoretical scarfing bottom surface for the rework zone [Paragraphs [0029]-[0030] – “(Ply Thickness)×(Number of Plies)”] from a model of the composite structure [Paragraph [0026] – “When viewed from the exterior as depicted in FIG. 1, the virtual fuselage 10 has numerous features which may be correlated to the same features in the CAD database. This one-to-one mapping between the physical positions of features on the real object and the Cartesian coordinates from measurements of the virtual model enables image data from a maintenance and/or NDE database to be precisely projected onto a specific surface area where the structure represented by the image data is located. Features such as a window corner 12, a door hinge 14 or a pitot static port 16 present in the CAD database with known absolute dimensions in a 3-D representation and data from the maintenance database may be similarly identified in the 3-D representation.”Paragraph [0028] – “Any desired information from the CAD database or the associated maintenance database may be transmitted to and displayed by the projector onto a region of projection on the fuselage 10. For example, information regarding a repair may be projected showing the location and extent of the repair[.]”]; and
removing plies in the rework zone [Inherent when performing scarfing to an area having incorrectly applied plies, see Paragraph [0004] – “Errors may be introduced by the technician during scarfing or other operations (e.g., while orienting and nesting plies, during bagging or curing).”] using an automated scarfing tool [Abstract – “In particular, the systems and processes disclosed herein can provide direct visual guidance, feedback, and out-of-plan warnings for manual or automated scarfing and other operations during repair of composite structure.”].
Safai fails to disclose that the scarfing is rectangular shaped; identifying an actual scarfing bottom surface in a local axis system for the rework zone; and modifying parameters for a rework program for an automated scarfing tool based on deviations between the theoretical scarfing bottom surface and the actual scarfing bottom surface when removing plies in the rework zone using the automated scarfing tool.  However, Bain discloses an automated system for performing scarfing [Paragraph [0070] – “Program 648 includes a plurality of user input fields 650 for user 610 to provide a value for at least one machining parameter for use in designing the machining procedure based on the characteristics of structural defect 626 determined from three-dimensional point cloud 644. Exemplary machining parameters include, but are not limited to, patch area, patch shape, scarf type, scarf radius, scarf angle, step depth, number of steps, step width, and tool speed of end effector assembly 618. Computing device 608 then generates a tool path 652 based at least partially on the machining parameter values input into program 648. Tool path 652 facilitates directing robotic device 604 to remove structural defect 626 from structure 602 using cutting tool 624 to form a recess (not shown) in structure 602.”] that corrects CAD model data via a local inspection in order to produce an appropriate tool path [Paragraphs [0034]-[0037] and [0042]-[0043].Paragraph [0036] – “The three-dimensional map and/or point cloud is used, for example, to generate and/or modify computer-aided design (CAD) data, generate and/or modify a numerically-controlled (NC) path, and/or generate and/or modify a tool path for inspecting object 210 based on the surface profile.”Paragraph [0037] – “In one embodiment, a plurality of points adjacent to object 210 that define the tool path are generated and/or modified within the predetermined coordinate system associated with robotic device 220, such that scanner 280 and a tool operating in accordance with the tool path is associated with a common coordinate system. For example, the surface profile enables surface normal to be calculated for a plurality of coordinates along surface 270 of object 210.”] in order to compensate for discrepancies between CAD model data and the components subject to repair [Paragraph [0003] – “at least some known objects do not have relevant CAD data and/or are not consistent with the available CAD data.”] and wherein the shape of the scarfing is user-defined [Fig. 10 - Shape].  It would have been obvious to perform such steps when subjecting a component to scarfing in order to perform a scarfing that properly conforms to the requirements of the actual component being repaired.  It would have been obvious to perform rectangular scarfing and repair when the damaged area has a rectangular shape.
Safai also fails to disclose selecting a scarf repair model based on a maximum longitudinal distance between two extremities of the composite structure and an aspect ratio of the rework zone, wherein the aspect ratio of the rework zone is a ratio of a width of a longitudinal edge of the rework zone and the maximum longitudinal distance between the two extremities of the composite structure.  However, Hempe discloses that major and minor repairs (defined by repair size limits) must be handled in different manners [Page 2, Summary – “bonded repair must be further limited to a maximum size whereby limit load residual strength can be demonstrated with a complete or partial failure of the bond within the repair or base structure arresting design features.  This policy is not intended for minor repairs.”Page 7, Conclusion – “The size of a bonded repair to critical structure is first constrained to the size limits allowed by substantiating repair design data, including considerations for material & process control, static strength, flutter, fatigue, damage tolerance, lightning protection and other appropriate regulations for the specific critical structure. Due to the fact that post-repair inspection techniques cannot determine the bond strength, a bonded repair must also be designed to avoid potential catastrophic failure. As a result, all critical structure must have a repair size limit no larger than a size that maintains limit load residual strength capability with the repair completely failed, or failed within arresting design features.”].  It would have been obvious to use different scarfing repair models relative to repairing major and minor component damages types in order to comply with FAA requirements or suggestions regarding repair safety.
Regarding the recited “aspect ratio,” Wilke discloses a manner of evaluating relative damage size to a component which tracks the size of the damage relative to the size of the component [See Figs. 4A/4B] and corresponding text.  It would have been obvious to calculate the recited “aspect ratio” as part of determining whether damage to a component is major or minor because one having ordinary skill in the art would have understood that a more extensive damage area relative to the area of the component would constitute more serious (i.e., major) component damage.  Using the teaching of Wilke [Per Fig. 4A] to calculate the damage as a percentage relative to component size [Simply dividing the number of damaged grid squares by the total grid squares corresponding to the part geometry] would amount to merely a design choice in doing so and would have been useful in that it would inform a user as to the relative extent of the damage.

Regarding Claim 2, the combination of Safai and Bain would disclose that identifying the actual scarfing bottom surface comprises: transforming a theoretical rework program for the theoretical scarfing bottom surface from a global axis system to the local axis system in the rework zone; and identifying the deviations between the theoretical scarfing bottom surface and the actual scarfing bottom surface [Modifying the scarfing plan from CAD data of Safai per the local inspection of Bain.].

Regarding Claim 3, the combination of Safai and Bain would disclose that identifying the deviations comprises: marking reference lines on a tool side surface of the composite structure parallel to all four edges of the theoretical scarfing bottom surface until all four edges are marked at a same depth [Paragraph [0007] of Safai – “sending the first image from the second computer system to a projector which is aimed at the composite structure. The first image further indicates respective regions in the area where material should be removed to respective depths which are different. The regions indicated in the first image have outlines corresponding to respective plies of different sizes.”This would be done after the modification of the scarfing plan per Bain.].

Regarding Claims 7 and 12, Bain discloses, using an inspection system, identifying a defect in the composite structure; and defining the rework zone based on features of the defect [Paragraphs [0034]-[0037] and [0042]-[0043].Paragraph [0070] – “Program 648 includes a plurality of user input fields 650 for user 610 to provide a value for at least one machining parameter for use in designing the machining procedure based on the characteristics of structural defect 626 determined from three-dimensional point cloud 644. Exemplary machining parameters include, but are not limited to, patch area, patch shape, scarf type, scarf radius, scarf angle, step depth, number of steps, step width, and tool speed of end effector assembly 618. Computing device 608 then generates a tool path 652 based at least partially on the machining parameter values input into program 648. Tool path 652 facilitates directing robotic device 604 to remove structural defect 626 from structure 602 using cutting tool 624 to form a recess (not shown) in structure 602.”].

Regarding Claims 8 and 18, the selection and use of a particular aspect ratio for characterizing damage as either major or minor would have amounted to merely a design choice.  Setting the threshold low for designating damage as major would have been obvious in order to ensure the safety of repairs.

Regarding Claim 9, the combination of Safai and Bain would to remove plies would disclose that removing the plies comprises: removing the plies with the automated scarfing tool in a 30:1-60:1 tapered ratio [See Fig. 10, Taper 30:1].

Regarding Claim 10, Bain discloses separating the rework zone into sections [Fig. 10 – Ply sections per the “ply count” parameter.]; and modifying the parameters of the rework program in each of the sections [Paragraph [0070] – “Program 648 includes a plurality of user input fields 650 for user 610 to provide a value for at least one machining parameter for use in designing the machining procedure based on the characteristics of structural defect 626 determined from three-dimensional point cloud 644. Exemplary machining parameters include, but are not limited to, patch area, patch shape, scarf type, scarf radius, scarf angle, step depth, number of steps, step width, and tool speed of end effector assembly 618. Computing device 608 then generates a tool path 652 based at least partially on the machining parameter values input into program 648. Tool path 652 facilitates directing robotic device 604 to remove structural defect 626 from structure 602 using cutting tool 624 to form a recess (not shown) in structure 602.”].

Regarding Claim 14, Bain discloses a measurement system [Paragraphs [0034]-[0037] and [0042]-[0043].] configured to measure reference locations in the rework zone [Paragraph [0070] – “Program 648 includes a plurality of user input fields 650 for user 610 to provide a value for at least one machining parameter for use in designing the machining procedure based on the characteristics of structural defect 626 determined from three-dimensional point cloud 644.”].

Regarding Claim 15, Bain discloses a vision system [Paragraphs [0034]-[0037] and [0042]-[0043].] configured to collect image data for the rework zone [Paragraph [0070] – “Program 648 includes a plurality of user input fields 650 for user 610 to provide a value for at least one machining parameter for use in designing the machining procedure based on the characteristics of structural defect 626 determined from three-dimensional point cloud 644.”].

Regarding Claim 16, Safai discloses a method for repairing a composite structure [Paragraph [0030] – “It is known to provide a repair method and system that uses scarfing, ply lay-up, and double vacuum debulking (DVD) to repair a composite structure. Scarfing is performed in order to remove defects and to prepare a surface for the repair plies.”], the method comprising:
defining a rework zone on the composite structure [Paragraph [0031] – “These dimensions are indicated in FIG. 5, which shows a scarfing map 50 comprising rings indicating the respective increasing diameters of a stack of circular plies. For a particular composite material, the maintenance database will include nominal ply thicknesses for tape and for fabric. These ply thicknesses are designed to produce respective specified scarfed ply widths. If the above nominal ply thicknesses are not satisfactory for an individual repair situation, the repair expert can specify an appropriate ply thickness to be used.”];
separating the rework zone into sections [Fig. 5, ply sections];
identifying a theoretical scarfing bottom surface for each of the sections of the rework zone [Paragraphs [0029]-[0030] – “(Ply Thickness)×(Number of Plies)”] from a model of the composite structure [Paragraph [0026] – “When viewed from the exterior as depicted in FIG. 1, the virtual fuselage 10 has numerous features which may be correlated to the same features in the CAD database. This one-to-one mapping between the physical positions of features on the real object and the Cartesian coordinates from measurements of the virtual model enables image data from a maintenance and/or NDE database to be precisely projected onto a specific surface area where the structure represented by the image data is located. Features such as a window corner 12, a door hinge 14 or a pitot static port 16 present in the CAD database with known absolute dimensions in a 3-D representation and data from the maintenance database may be similarly identified in the 3-D representation.”Paragraph [0028] – “Any desired information from the CAD database or the associated maintenance database may be transmitted to and displayed by the projector onto a region of projection on the fuselage 10. For example, information regarding a repair may be projected showing the location and extent of the repair[.]”];
Safai fails to disclose measuring reference locations in each of the sections of the rework zone; identifying an actual scarfing bottom surface for each of the sections of the rework zone based on measurements collected at the reference locations; and modifying parameters for a rework program for an automated scarfing tool based on deviations between the measurements collected at the reference locations.
	However, Bain discloses an automated system for performing scarfing at measured reference locations [Paragraph [0070] – “Program 648 includes a plurality of user input fields 650 for user 610 to provide a value for at least one machining parameter for use in designing the machining procedure based on the characteristics of structural defect 626 determined from three-dimensional point cloud 644. Exemplary machining parameters include, but are not limited to, patch area, patch shape, scarf type, scarf radius, scarf angle, step depth, number of steps, step width, and tool speed of end effector assembly 618. Computing device 608 then generates a tool path 652 based at least partially on the machining parameter values input into program 648. Tool path 652 facilitates directing robotic device 604 to remove structural defect 626 from structure 602 using cutting tool 624 to form a recess (not shown) in structure 602.”] that corrects CAD model data deviations from a local inspection in order to produce an appropriate tool path [Paragraphs [0034]-[0037] and [0042]-[0043].Paragraph [0036] – “The three-dimensional map and/or point cloud is used, for example, to generate and/or modify computer-aided design (CAD) data, generate and/or modify a numerically-controlled (NC) path, and/or generate and/or modify a tool path for inspecting object 210 based on the surface profile.”Paragraph [0037] – “In one embodiment, a plurality of points adjacent to object 210 that define the tool path are generated and/or modified within the predetermined coordinate system associated with robotic device 220, such that scanner 280 and a tool operating in accordance with the tool path is associated with a common coordinate system. For example, the surface profile enables surface normal to be calculated for a plurality of coordinates along surface 270 of object 210.”] in order to compensate for discrepancies between CAD model data and the components subject to repair [Paragraph [0003] – “at least some known objects do not have relevant CAD data and/or are not consistent with the available CAD data.”].  It would have been obvious to perform such steps when subjecting a component to scarfing in order to perform a scarfing that properly conforms to the requirements of the actual component being repaired.

Regarding Claim 17, Safai discloses removing plies in each of the sections of the rework zone using the automated scarfing tool [Inherent when performing scarfing to an area having incorrectly applied plies, see Paragraph [0004] – “Errors may be introduced by the technician during scarfing or other operations (e.g., while orienting and nesting plies, during bagging or curing).”].

	Claim(s) 4-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safai et al. (US 20160339652 A1)[hereinafter “Safai”], Bain et al. (US 20160075028 A1)[hereinafter “Bain”], Hempe, Bonded Repair Size Limits, 11.24.2014 [hereinafter “Hempe”], Wilke et al. (US 20070061109 A1)[hereinafter “Wilke”], and Takita (US 20180104918 A1).
Regarding Claim 4, Safai and Bain fail to disclose that identifying the deviations comprises: rotating a cutting plane of the automated scarfing tool about the local axis system until all four of the edges are marked such that the cutting plane is parallel to a tool side surface of the composite structure.  However, Takita discloses marking a scarfing surface in such a manner [Paragraph [0049] – “The router guide (guide device) 100 of the present embodiment is a device which guides a router device 200 in accordance with a surface shape of a composite material (workpiece) 300 having a curvature in at least a predetermined direction and forms reference grooves 320 for performing scarf processing manually on a surface 300a of the composite material 300.”Paragraph [0081] – “In addition, in order to further prevent the connections between the plurality of reference grooves and the state where quasi-isotropic properties cannot be held, as a modification example shown in FIG. 8, the reference grooves 320 and reference grooves 321 may be alternately formed in the circumferential direction. The modification example shown in FIG. 8 is an example in which the reference grooves 320 which have long lengths in the radial direction passing through the positioning hole 310 and the reference grooves 321 which have short lengths in the radial direction and in which end portions on the positioning hole 310 side are retreated to the outside in the radial direction are alternately formed in the circumferential direction.”].  It would have been obvious to perform such a step to leave permanent scarfing reference marks for use later in scarfing.

Regarding Claim 5, Safai and Bain fail to disclose that identifying the deviations further comprises: translating the cutting plane of the automated scarfing tool about the local axis system until all four of the edges are marked such that the cutting plane is parallel to the tool side surface of the composite structure.  However, Takita discloses marking a scarfing surface in such a manner [Paragraph [0049] – “The router guide (guide device) 100 of the present embodiment is a device which guides a router device 200 in accordance with a surface shape of a composite material (workpiece) 300 having a curvature in at least a predetermined direction and forms reference grooves 320 for performing scarf processing manually on a surface 300a of the composite material 300.”Paragraph [0081] – “In addition, in order to further prevent the connections between the plurality of reference grooves and the state where quasi-isotropic properties cannot be held, as a modification example shown in FIG. 8, the reference grooves 320 and reference grooves 321 may be alternately formed in the circumferential direction. The modification example shown in FIG. 8 is an example in which the reference grooves 320 which have long lengths in the radial direction passing through the positioning hole 310 and the reference grooves 321 which have short lengths in the radial direction and in which end portions on the positioning hole 310 side are retreated to the outside in the radial direction are alternately formed in the circumferential direction.”].  It would have been obvious to perform such a step (based on the deviations identified by the local tool of Bain) to leave permanent scarfing reference marks for use later in scarfing.

Regarding Claim 6, Bain discloses that modifying the parameters comprises: transforming the modified theoretical rework program from the local axis system to the global axis system to create an actual rework program [Paragraph [0036] – “The three-dimensional map and/or point cloud is used, for example, to generate and/or modify computer-aided design (CAD) data, generate and/or modify a numerically-controlled (NC) path, and/or generate and/or modify a tool path for inspecting object 210 based on the surface profile.”Paragraph [0037] – “In one embodiment, a plurality of points adjacent to object 210 that define the tool path are generated and/or modified within the predetermined coordinate system associated with robotic device 220, such that scanner 280 and a tool operating in accordance with the tool path is associated with a common coordinate system. For example, the surface profile enables surface normal to be calculated for a plurality of coordinates along surface 270 of object 210.”].

Regarding Claim 13, Safai and Bain fail to disclose a controller configured to control movement of the automated scarfing tool, wherein the automated scarfing tool is further configured to mark reference locations parallel to edges of the theoretical scarfing bottom surface such that the controller can adjust a cutting plane for the automated scarfing tool by rotating the automated scarfing tool and translating the automated scarfing tool along the local axis system until the cutting plane is parallel to the actual scarfing bottom surface and until all four edges are marked at a same depth.  However, Takita discloses marking a scarfing surface in such a manner [Paragraph [0049] – “The router guide (guide device) 100 of the present embodiment is a device which guides a router device 200 in accordance with a surface shape of a composite material (workpiece) 300 having a curvature in at least a predetermined direction and forms reference grooves 320 for performing scarf processing manually on a surface 300a of the composite material 300.”Paragraph [0081] – “In addition, in order to further prevent the connections between the plurality of reference grooves and the state where quasi-isotropic properties cannot be held, as a modification example shown in FIG. 8, the reference grooves 320 and reference grooves 321 may be alternately formed in the circumferential direction. The modification example shown in FIG. 8 is an example in which the reference grooves 320 which have long lengths in the radial direction passing through the positioning hole 310 and the reference grooves 321 which have short lengths in the radial direction and in which end portions on the positioning hole 310 side are retreated to the outside in the radial direction are alternately formed in the circumferential direction.”].  It would have been obvious to perform such a step to leave permanent scarfing reference marks for use later in scarfing by the scarfing tool.

	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safai et al. (US 20160339652 A1)[hereinafter “Safai”], Bain et al. (US 20160075028 A1)[hereinafter “Bain”], Hempe, Bonded Repair Size Limits, 11.24.2014 [hereinafter “Hempe”], Wilke et al. (US 20070061109 A1)[hereinafter “Wilke”], and Engelbart (US 20150273760 A1).
	Regarding Claim 19, although the combination of Safai and Bain disclose modifying a tool path for the rework program based on the deviations between the actual scarfing bottom surface and the theoretical scarfing bottom surface [Modifying the scarfing plan from CAD data of Safai per the local inspection of Bain.], Safai and Bain fail to disclose cutting a primary reference location in each of the sections of the rework zone; and probing the primary reference location to determine the actual scarfing bottom surface in each of the sections in doing so.
	However, Engelbart discloses cutting a primary reference location in each of the sections of the rework zone [Paragraph [0133] – “The process may then remove portion 168 of section 105 of part 104 within perimeter projection 166 on part 104 in number of layers 169 (operation 1510). In this illustrative process, portion 168 may be removed using a scarfing process to form scarf 171. However, in other illustrative examples, portion 168 of section 105 may be removed using a step-lap process or some other suitable type of process in which scarf 171 is not formed.”]; and probing the primary reference location to determine the actual scarfing bottom surface in each of the sections [Paragraph [0134] – “Thereafter, the process may identify profile 164 for section 105 of part 104 with portion 168 removed (operation 1512).”] in order to determine a plan for rework [Paragraph [0078] – “Profile 164 may be identified in a number of different ways. In one illustrative example, a laser device associated with inspection system 112 may be used to point a laser beam across scarf 171. Rework manager 114 may identify profile 164 using the laser beam. For example, rework manager 114 may identify profile 164 using an image of the laser beam generated by inspection system 112.”Paragraph [0079] – “Rework manager 114 may use profile 164 to determine whether scarf 171 meets selected tolerances. If scarf 171 does not meet selected tolerances, then additional material may be removed from part 104 to reshape scarf 171.”].  It would have been obvious to perform such steps in order to ensure that an appropriate scarfing tool path is established for the scarfing operation.

Regarding Claim 20, Engelbart fails to disclose that measuring the reference locations further comprises: cutting a number of secondary reference locations in each of the sections of the rework zone; probing the number of secondary reference locations to determine the deviations caused by the automated scarfing tool; and modifying the tool path for the automated scarfing tool based on the deviations in measurement between the number of secondary reference locations.  However, this amounts to repeating the measurement process at different locations, which one having ordinary skill in the art would have found obvious to do in generating the tool path as Engelbart discloses that a scarfing repair process can encompass repairing numerous defective areas within a repair zone [See Fig. 5 and associated text].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    110
    883
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    578
    884
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100316458 A1 – Automated Material Removal In Composite Structures
US 4131490 A – Method For Scarfing Surface Defects Of A Metal Piece
US 20150090392 A1 – Automated Production And Installation Of Patches For Reworking Structures
US 20100135820 A1 – WIND BLADE SPAR CAP LAMINATE REPAIR
US 20180094525 A1 – METHODS AND FEATURES FOR CMC COMPONENT REPAIRS
US 20130261876 A1 – NOVEL SYSTEMS AND METHODS FOR NON-DESTRUCTIVE INSPECTION OF AIRPLANES
US 20130024165 A1 – METHOD FOR DESIGNING STANDARDISED REPAIR KITS FOR AN AIRCRAFT FUSELAGE
FAA, Repairs and Alterations to Composite and Bonded Aircraft Structure, 7.23.2016
FAA Order 8900.1, FSIMS, Vol 3, Chap 67, Sect 1, 12.8.2021

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865